Citation Nr: 0433661	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 1, 2002, for 
the payment of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964 and from March 1972 to March 1988.  He died in 
April 1999.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston 
Salem, North Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in April 1999 due to respiratory failure 
due to congestive failure.  

2.  The appellant filed an application for burial benefits on 
May 4, 1999, indicating thereon that she claimed the cause of 
the veteran's death was due to service.  This was within 45 
days of the veteran's death.

3.  When RO the received notice of the veteran's death, it 
had knowledge of the appellant's informal claim for DIC, but 
did not furnish the appellant with an appropriate application 
form.  

4.  The RO found the veteran's death was service connected 
for the award of burial benefits in August 1999.  She was not 
provided with any forms or information for other benefits.  
She was notified of increased burial benefits being paid, but 
was not told the reason.  Notice of service connected death 
was sent to the funeral home.

5.  The appellant filed a formal claim for DIC (VA Form 21-
534) benefits on April 4, 2002.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 1, 
1999, for the award of DIC have been established.  38 
U.S.C.A. §§ 5110(d)(1), 5111 (West 2002); 38 C.F.R. §§ 3.150, 
3.152, 3.155, 3.400 (1999-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits, no further notice or 
development is required to comply with the Veteran's Claims 
Assistance Act of 2000 (VCAA) as to this claim.  38 U.S.C.A. 
§§ 5103, 5107.  

I.  Factual Background

The veteran's death certificate revealed that he expired at a 
private hospital on April 8, 1999 due to respiratory failure 
due to congestive failure.  

At the time of death the veteran was service-connected for 
peripheral vascular disease, history erectile dysfunction, 50 
percent; chronic obstructive pulmonary disease, 10 percent; 
spinal stenosis, lumbar spine, 10 percent; hearing loss, left 
ear, 0 percent; and laceration, behind right ear, 0 percent.  

The appellant filed an application for burial benefits (VA 
Form 21-530) on May 9, 1999, item 11 of which asked, "Are 
you claiming that the cause of death was due to service?"  
The appellant marked the form to indicate "YES."  Attached 
to the application was a copy of the veteran's death 
certificate.  

The RO adjudicated the claim for burial benefits on May 24, 
1999.  Appellant was informed that an initial payment for 
burial services would be made to Johnson Funeral Home.  She 
was also informed that a decision was pending as to whether 
the increased allowance for service-connected death was 
payable.  

In another letter dated May 24, 1999, the RO informed 
appellant that the burial allowance was based on nonservice-
connected death.  She would be informed at a later date about 
her claim for service-connected burial allowance.  

The appellant filed another application for burial benefits 
on May 25, 1999, item 11 of which asked, "Are you claiming 
that the cause of death was due to service?"  The appellant 
marked the form to indicate "NO."  Attached to the 
application was a copy of the veteran's death certificate.  

In an August 1999 rating decision, service connection for the 
cause of death was granted since evidence showed he 
contributory cause of death, peripheral vascular disease was 
related to military service. 

By letter of September 1999 appellant was informed that an 
increased burial allowance was being made to the funeral 
home.  The letter to the funeral home noted the increase was 
due to the death being found to be service connected.  She 
was not otherwise informed of that determination or of other 
benefits to which she might be entitled.

The RO received appellant's formal application for DIC (VA 
Form 21-534) on April 4, 2002.  The RO's letter of April 29, 
2002 notified appellant of her entitlement to DIC.  The RO 
assigned May 1, 2002, as the effective date.  Appellant has 
appealed from the May 1, 2002, effective date of DIC.  



II.  Legal Analysis

The appellant is seeking a commencement- of-payment date 
prior to May 1, 2002, for the award DIC benefits.  She 
essentially contends that these payments should be effective 
from April 1999, which is the month in which the veteran 
died.

Generally, the effective date of an award based on a claim 
for DIC is the date of receipt of the application or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  For claims received on or after October 
1, 1984, if an application for DIC is received within 45 days 
after the date of death, the effective date of the award 
shall be the first day of the month in which the death 
occurred.  Otherwise, the effective date is the date of 
receipt of the claim. 38 C.F.R. § 3.400(c)(3)(ii); see 38 
U.S.C.A. § 5110(d)(1).

It is clear from the record that the date of receipt of the 
appellant's formal claim for DIC was in April 2002.  There is 
no evidence of record that the appellant filed a formal claim 
for DIC within one year after the date of the veteran's 
death, which period ran from April 1999 to April 2000.  Thus, 
under the rules generally applicable to the assignment of an 
effective date for DIC, the RO was correct to award those 
benefits to the appellant effective from the date of the 
claim, in April 2002.  Moreover, the law provides that, once 
an effective date is established, actual payment of benefits 
may not begin until the first day of the next calendar month, 
which in this case means May 1, 2002.  38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2003).

However, the Board points out that, under 38 C.F.R. § 
3.150(b), once notice of the death of a veteran is received, 
VA is charged with the duty to furnish an appropriate 
application form for death benefits to any dependent of the 
veteran who has apparent entitlement.  

The record reflects that, in May 1999, the appellant 
submitted a VA Form 21-530, claim for burial benefits, 
accompanied by the veteran's certificate of death.  This 
certificate identified respiratory failure as the immediate 
cause of death due to congestive failure.  Item 11 on the 
application for burial benefits asked, "Are you claiming 
that the cause of death was due to service?"  The appellant 
marked the form to indicate "YES."

An effective date of DIC from the month of the veteran's 
death would be authorized by law and regulation if the 
application for burial benefits could be deemed an informal 
claim for DIC.  Judicial and VA General Counsel precedents 
hold that an application for VA burial benefits is not as a 
matter of law a claim for DIC in the way that a claim for DIC 
is a claim for other related benefits.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (application for burial benefits 
not an informal claim for DIC); Herzog v. Derwinski, 2 Vet. 
App. 502 (1992) (same); VAOPGCPREC 35-97.  However, the 
General Counsel did not exclude an application for burial 
benefits from satisfying the substantive requirements of an 
informal claim for DIC, if it otherwise indicated an intent 
to apply for DIC.  VAOPGCPREC 35-97 at 4.

In Shields, 8 Vet. App. 346, the Court affirmed the Board's 
finding that a claim for burial benefits was not an informal 
claim for DIC because (1) the appellant failed to respond to 
the question on the application form inquiring whether she 
claimed that the cause of death was due to service, and (2) 
the appellant's assertion that she did not apply for DIC 
because of misleading advice from a county veterans' service 
representative was evidence that she did not intend the 
application as a claim for DIC when she filed it.  Id. at 
349.

In the instant case, appellant's affirmative response to item 
11 distinguishes it from the facts in Shields.  Because the 
appellant indicated that she was claiming that the cause of 
death was due to service on her application for burial 
benefits, this constituted an informal claim for DIC 
benefits, and the evidence demonstrated that she had apparent 
entitlement to certain death benefits, the Board finds that 
under 38 C.F.R. § 3.150, VA had an affirmative duty to 
furnish an application form for DIC benefits to the 
appellant.  There is, however, no evidence in the record 
suggesting that VA forwarded the appropriate application or 
any other correspondence to the appellant after receiving 
notice of the veteran's death and informal DIC claim.  
Moreover, she was apparently not informed that the RO had 
determined that the death was service connected for burial 
benefits purposes, nor was she provided with any information 
concerning other benefits that she might seek.  The RO's 
failure to act on this matter preserved the appellant's 
informal claim until her formal claim for DIC benefits was 
filed in April 2002.  

The Board notes that, under the provisions of 38 C.F.R. § 
3.155, upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).  However, in Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992), and Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992), the Court held that "the one-year filing 
period for such applications did not begin to run" when VA 
did not forward the claimant a formal application form once 
his informal claim had been received and that, therefore, the 
date on which the informal claim was received "must be 
accepted, as a matter of law, as the date of his 'claim' or 
'application' for purposes of determining an effective date . 
. . ." Servello, 3 Vet. App. at 200.

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  As explained in 
detail above, 38 C.F.R. § 3.150 charges VA with an 
affirmative duty to furnish an application form for certain 
death benefits to a dependent of a deceased veteran who has 
apparent entitlement. It is as if the notification of the 
death of a veteran is in effect an informal claim for 
purposes of giving rise to a specific obligation on the part 
of the VA to forward an appropriate application to the 
appellant.  The Board notes that, "Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim."  38 C.F.R. § 3.155(a).

Applying the Court's analysis in Quarles and Servello, and 
considering the doctrine of giving the benefit of the doubt 
to the claimant, the Board finds that, because the RO did not 
send the appellant a formal application form upon 
notification of the veteran's death, the date of notification 
of the veteran's death, May 4, 1999, must be accepted as the 
date of the claim for purposes of determining an effective 
date for the benefits payable to the appellant.  This is 
within 45 days of the veteran's death.  This is particularly 
appropriate since the appellant; in item 11 checked "yes" 
claiming the cause of death was due to service.  Accordingly, 
the Board concludes that an effective date of April 1, 1999, 
is warranted for the award of DIC benefits.  

In reviewing this case, the Board has carefully considered a 
holding of VA's General Counsel which determined that a 
failure to furnish information regarding VA benefits under 38 
U.S.C.A. § 7722 did not afford a basis for assigning an 
earlier effective date.  VAOPGCPREC 17-95 (June 21, 1995).  
However, the Board notes that this opinion was expressly 
limited to situations where there had been a lack of 
compliance with a notification obligation under 38 U.S.C.A. § 
7722.  The General Counsel acknowledged that the scope of 
VA's obligation may differ under other statutory provisions.  
The Board finds that the specific, express duty to furnish an 
appropriate application form to certain individuals under 38 
C.F.R. § 3.150 is a separate, distinct affirmative duty apart 
from any duty regarding outreach services under 38 U.S.C.A. § 
7722.  As such, the above-cited opinion of the General 
Counsel does not preclude assignment of an earlier effective 
date when the duty to furnish the appropriate application is 
not complied with.  The Board finds that the failure to 
furnish an application form under 38 C.F.R. § 3.150 should be 
viewed as similar to a breach of VA's specific, express duty 
to provide a formal claim form under 38 C.F.R. § 3.155 after 
receiving an informal claim, and that the analysis of the 
Court in situations involving a breach of the 38 C.F.R. § 
3.155 duty should also apply to situations (as in the present 
case) involving a breach of the duty imposed by 38 C.F.R. § 
3.150.  See Quarles, Servello, supra.

In summary, the Board finds that an earlier effective date of 
April 1, 1999, is warranted for the award of DIC.  


ORDER

An effective date of April 1, 1999, for entitlement to DIC 
benefits for the appellant is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



